Citation Nr: 1634457	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  15-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving spouse based upon the need for regular aid and attendance of another person or by reason of being housebound.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel






INTRODUCTION

The Veteran served on active duty from January 1943 to October 1945.  The appellant seeks benefits as his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Board notes that a VA Form 21-22 (listing The American Legion (TAL) as the representative of record) was filed in October 2013; however, the form is not signed by TAL.  Moreover, in a statement dated in August 2016, TAL clarified that they were not representing the appellant.  As such, the appellant is proceeding pro se in this appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to SMP based upon the need for regular aid and attendance of another person or by reason of being housebound.  She specifically maintains that she is physically unable to perform some activities.  The appellant also reports that she is in failing health, is senile, and that she has particular difficulty with her vision.

Private treatment records indicate that the appellant has been treated for numerous disorders, including blurring vision in both eyes, near-mature cataracts of both eyes, hypertension, insomnia, dyslipidemia, parapelvic cyst of the kidney, and type II diabetes mellitus.  The appellant's daughter has also indicated that the appellant was no longer able to manage her funds and had purportedly had her "money burnt" and had difficulty going to the bank.  She further stated that the Veteran was "deaf" in both ears and was "very senile."  See statement dated in November 2014.

The Board observes that the appellant has not been afforded a VA aid and attendance or housebound examination during the pendency of this appeal.  In light of medical and lay evidence discussed above, the record raises a question as to the current severity of her medical condition.  As such, the Board finds it necessary to remand this matter to afford the appellant an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to identify all medical providers who have treated her during the pendency of this appeal.  Obtain copies of the medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform her of such, and advise her that she may obtain and submit those records herself.

2.  Notify the appellant that she may submit lay statements from herself and from other individuals (such as her daughter) who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of her disabilities. 

She should specifically be advised that this should include whether she is able to dress or undress herself, to keep herself ordinarily clean and presentable, whether she needs frequent need for adjustment of prosthetic or orthopedic appliances, whether she is able to feed herself and to attend to the wants of nature, and whether she requires care or assistance on a regular basis to protect herself from the hazards incident to her environment)

The appellant should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the appellant for an appropriate VA aid and attendance or housebound examination.  Any indicated studies must also be conducted.  The claims file, to include all electronic files, must be reviewed by the examiner.  After identifying all of the appellant's physical and mental conditions, the examiner must state:

(a)  Whether the appellant is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes and concentric contraction of the visual field to five degrees or less. 

(b)  Whether she is a patient in a nursing home because of mental or physical incapacity. 

(c)  Whether any of her disorders (including , including blurring vision in both eyes, near-mature cataracts of both eyes, hypertension, insomnia, dyslipidemia, parapelvic cyst of the kidney, type II diabetes mellitus, etc.,) render her permanently bedridden or so helpless as to be in need of regular aid and attendance (i.e. unable to dress or undress herself, to keep herself ordinarily clean and presentable, frequent need for adjustment of prosthetic or orthopedic appliances, unable to feed herself through loss of coordination in the upper extremities or extreme weakness, inability to attend to the wants of nature, or incapacity that requires care or assistance on a regular basis to protect herself from the hazards incident to her environment); or 

(d)  Whether she is substantially confined to her house or its immediate premises (i.e. has disability that would prevent her from leaving her home to go to a job). 

The examination report must include a complete rationale for all opinions expressed.

4.  Then readjudicate the appeal.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his attorney, and provide an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


